IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                June 29, 2009
                                No. 08-51129
                              Summary Calendar              Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

CARLOS MANUEL RODRIGUEZ

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                        USDC No. 3:08-CR-1104-ALL


Before JONES, Chief Judge, and DENNIS and HAYNES, Circuit Judges.
PER CURIAM:*
      Carlos Manuel Rodriguez appeals the 151-month sentence imposed
following his guilty plea to importing a quantity of marijuana greater than
50 kilograms and possessing with intent to distribute a quantity of marijuana
greater than 50 kilograms. On appeal, Rodriguez argues that his sentence is
substantively unreasonable.




      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-51129

      This court reviews the substantive reasonableness of a sentence for an
abuse of discretion.   Gall v. United States, 128 S. Ct. 586, 597 (2007).       “A
discretionary sentence imposed within a properly calculated guidelines range is
presumptively reasonable.” United States v. Campos-Maldonado, 531 F.3d 337,
338 (5th Cir.), cert. denied, 129 S. Ct. 328 (2008).
      The district court articulated reasons for imposing a sentence within the
applicable guideline range.     Statements at Rodriguez’s sentencing hearing
indicate that the district court considered the history and characteristics of
Rodriguez and determined that the 151-month sentence was necessary to afford
adequate deterrence to criminal conduct, to provide Rodriguez with needed
vocational training, to provide Rodriguez with drug abuse treatment, to reflect
the seriousness of the offense, to promote respect for the law, and to provide just
punishment and deterrence from further crime. See 18 U.S.C. § 3553(a).
      Accordingly, the judgment of the district court is AFFIRMED.




                                         2